[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 16-10267
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 8:15-cr-00295-JSM-TBM-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                               versus

LATASHIA GREEN,

                                                      Defendant-Appellant.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                        (November 21, 2016)
Before JULIE CARNES, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Latashia Green appeals the restitution portion of her sentence imposed after

pleading guilty to one count of theft of government funds, in violation of 18 U.S.C.

§§ 641 and 2. The amount of the restitution is the only question. On appeal,

Green argues that she was entitled to an offset on her restitution order for

government benefits she would have received in the absence of the illegal conduct.

      “We review de novo the legality of an order of restitution, but review for

abuse of discretion the determination of the restitution value of lost or destroyed

property.” United States v. Valladares, 544 F.3d 1257, 1269 (11th Cir. 2008).

“We review for clear error factual findings underlying a restitution order.” Id. To

be clearly erroneous, the finding of the district court must leave us with a “definite

and firm conviction that a mistake has been committed.” United States v.

Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010).

      The Mandatory Victim’s Restitution Act (MVRA) requires the district court

to order restitution “in the full amount of each victim’s losses as determined by the

court.” 18 U.S.C. § 3664(f)(1)(A). “A restitution award must be based on the

amount of the loss actually caused by the defendant’s conduct.” United States v.


                                          2
Huff, 609 F.3d 1240, 1247 (11th Cir. 2010) (emphasis in original) (quotation

omitted). The government bears the burden of proving the loss amount by a

preponderance of the evidence. 18 U.S.C. § 3664(e); Valladares, 544 F.3d at

1269. “Restitution is not intended to provide a windfall for crime victims but

rather to ensure that victims . . . are made whole for their losses.” Huff, 609 F.3d at

1249 (quotation omitted). For this reason, “any value of the services or items

received by the victim . . . must be offset against the restitution order.” Id. at 1248.

We have said that the defendant must offer evidence about the value of an offset.

See United States v. Bane, 720 F.3d 818, 828-29, 829 n.10 (11th Cir. 2013).

      The government met its burden of establishing the victims’ losses by

soliciting testimony from an employee of the U.S. Department of Housing and

Urban Development. The witness testified to the amounts paid by government

agencies to Green as a result of her false statements on benefit applications and

testified that she would not have received those payments had the agencies been

aware of the false statements. Green offered no evidence to disprove this

testimony or otherwise to prove her entitlement to an offset in restitution. On this

record, the district court did not commit clear error by accepting the testimony

from the government witness and finding that Green would have been ineligible

for government benefits due to her conduct. It was not an abuse of discretion for

the district court to use those factual findings to set restitution at $85,363: the


                                            3
uncontested amount paid to Green by the victims during the months included in the

indictment.

      AFFIRMED.




                                        4